Citation Nr: 0920102	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  08-07 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased initial evaluation for post-
traumatic stress disorder (PTSD) in excess of 30 percent 
prior to June 20, 2007, and in excess of 50 percent since 
June 20, 2007.

2.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service connected disabilities.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1951 to October 
1953.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In that decision, the RO awarded service 
connection for PTSD at a 30 percent disability rating, 
effective from November 14, 2005.  During the pendency of the 
appeal, the RO increased the evaluation for PTSD to 50 
percent in a March 2008 rating decision, effective June 20, 
2007.  

Because less than the maximum available benefit for a 
schedular PTSD rating was awarded and because the increase 
was not granted effective from the initial date that service 
connection was awarded, the issue is properly before the 
Board.  See Fenderson v. West, 12 Vet. App. 116 (1999); AB v. 
Brown, 6 Vet. App. 35 (1993).  Consequently, the Board will 
address whether a rating in excess of 30 percent is warranted 
prior to June 20, 2007 and whether a rating in excess of 50 
percent is warranted since June 20 2007.

A claim for TDIU has not been adjudicated by the RO.  
Ordinarily, a claim raised during the adjudication of an 
appeal on another issue would be referred to the agency of 
original jurisdiction for appropriate evidentiary and 
procedural development.  However, according to VA General 
Counsel, the question of TDIU entitlement may be considered 
as a component of an appealed increased rating claim if the 
TDIU claim is based solely upon the disability or 
disabilities that are the subject of the increased rating 
claim.  See VAOGCPREC 6-96.  VA General Counsel opinions are 
binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 
38 C.F.R. § 14.507 (2006).  Because service connection is not 
in effect for any disability other than PTSD, the Board 
concludes that it does have jurisdiction over the issue of 
the Veteran's entitlement to TDIU.  Accordingly, that issue 
has been added, as listed above.  See also Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001) [a separate, formal 
claim is not required in cases where an informal claim for 
TDIU has been reasonably raised]; see also VAOPGCPREC 12-2001 
(July 6, 2001) [further expansion on the concept of when an 
informal claim for TDIU has been submitted].

The Veteran testified at a video hearing before the 
undersigned in February 2009.  A transcript of the hearing is 
associated with the claims file and has been reviewed.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence of record shows anxious and depressed mood; 
difficulty sleeping; difficulty in adapting to stressful 
situations; irritability, obsessive and ritualistic behavior; 
speech intermittently illogical, obscure, or irrelevant; 
impaired impulse control; and an inability to establish and 
maintain effective relationships, but does not show that the 
symptomatology associated with the Veteran's service-
connected PTSD more closely approximates total occupational 
and social impairment due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions, grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation as to time or place; and 
memory loss for names of close relatives, own occupation, or 
own name prior to and since June 20, 2007.

2.  The medical and other evidence of record tends to 
indicate the Veteran is unable to obtain and/or maintain 
substantially gainful employment due to his service-connected 
PTSD.

CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 70 percent, but not 
greater, for the Veteran's service-connected PTSD have been 
met prior to and since June 20, 2007.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 (2008).

2.  The criteria for the establishment of a TDIU are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.340, 4.3, 4.7, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As the Board's decision herein to grant both an increased 
initial evaluation for PTSD to a 70 percent disability rating 
and TDIU, is a full grant of the benefits sought on appeal, 
no further action is required to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2008)) and the implementing regulations.

Analysis

I.  PTSD

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the Veteran's PTSD.  Also, in Fenderson, the Court 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
Veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28.  As such, in accordance with 
Fenderson, the Board has considered the propriety of 
assigning initial staged ratings for the Veteran's service- 
connected PTSD.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2008).  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2008).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the Veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999); 38 C.F.R. § 4.2 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

As discussed in the above Introduction, the Veteran was 
granted service connection for PTSD in September 2006 and 
assigned a 30 percent disability rating, effective November 
14, 2005, the date of his claim.  The Veteran appealed this 
initial disability rating, and in a March 2008 rating 
decision, the rating for the Veteran's PTSD was increased to 
50 percent, effective June 20, 2007.  

In evaluating this appeal, the Board has considered the 
propriety of each of these disability rating assignments.  
Additionally, it has considered whether the stages (or 
effective dates) assigned to these ratings are appropriate.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
also Hart v. Mansfield, 21 Vet. App. 505 (2007).  For reasons 
discussed in more detail below, the Board finds that the 
competent evidence demonstrates that the severity of the 
Veteran's service- connected disability is sufficient to 
warrant a 70 percent disability rating for the entire appeal 
period.  The Board acknowledges that the RO established a 
staged rating effective June 20, 2007.  However, the Board 
will discuss the Veteran's PTSD symptomatology in relation to 
the applicable rating criteria for the entire appeal period.

The Veteran's PTSD is evaluated pursuant to 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2008).  Under that diagnostic 
code, a 10 percent rating is warranted when there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.

A 30 percent rating is warranted when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, General Rating Formula for Mental Disorders (2008).

A 50 percent rating is assigned when there is evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent rating is prescribed when there is evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships.  Id.  

A 100 percent rating is prescribed when there is evidence of 
total occupational and social impairment due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations, grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation as to time or place; and memory loss for names 
of close relatives, own occupation, or own name.  Id.  

In addition to evidence regarding the Veteran's 
symptomatology and its impact on his social and occupational 
functioning, the evidence of record contains a Global 
Assessment of Functioning (GAF) score.  The GAF is a scale 
reflecting the "'psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness'" from 0 to 100, with 100 representing superior 
functioning in a wide range of activities and no psychiatric 
symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
(quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994)).  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  See Quick Reference to 
the Diagnostic Criteria from DSM-IV at 47 (American 
Psychiatric Association 1994) ("QRDC DSM-IV").

The Board notes that GAF scores are just one component of the 
Veteran's disability picture, and that it does not have a 
'formula' that it follows in assigning evaluations.  Rather, 
the Board considers the Veteran's entire disability picture, 
including GAF scores.  Under such circumstances Veterans with 
identical GAF scores may be assigned different evaluations 
based on each individual's symptomatology and level of 
functioning.  Furthermore, the Board need not accept a GAF 
score as probative.  See Evans v. West, 12 Vet. App. 22, 30 
(1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(it is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others).

The Board has carefully reviewed the medical and lay evidence 
of record and concludes that both prior to and since June 20, 
2007, the Veteran's service-connected PTSD was characteristic 
of impairment sufficient to warrant a 70 percent disability 
rating.  

The Veteran was assigned a 30 percent disability evaluation 
for PTSD for the period prior to June 20, 2007.  Under the 
relevant diagnostic code, as stated above, a 30 percent 
rating is warranted when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

The Veteran was assigned a 50 percent disability evaluation 
for PTSD for the period since June 20, 2007.  Under the 
relevant diagnostic code, as stated above, a 50 percent 
rating is assigned when the Veteran exhibits evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran meets the criteria for an increase to a 70 percent 
evaluation, but no more, for PTSD for the entire appeal 
period.  The Veteran was afforded Compensation and Pension 
(C&P) examinations in August 2006 and February 2008.  The 
August 2006 C&P examination report indicates that the 
Veteran's PTSD is characterized by a depressed and anxious 
mood, sleep problems including nightmares, intrusive thoughts 
and flashbacks, hypervigilance and hyperarousal, obsessive 
and ritualistic behavior, and social and employment 
dysfunction.  The February 2008 C&P examination report 
indicates that the Veteran's PTSD is characterized by an 
anxious and depressed mood; nightmares, intrusive thoughts 
and flashbacks; hypervigilance; severe social dysfunction to 
include almost total social isolation; and obsessional, 
ritualistic behavior.  As will be discussed in more detail 
below, such symptoms warrant a disability rating of 70 
percent.

The Board observes that a higher rating is not warranted 
because the competent evidence of record does not demonstrate 
that the Veteran's symptomatology most closely approximates a 
100 percent evaluation or higher.  In this regard, the Board 
notes that the Veteran's medical records do not contain 
evidence which supports a finding that he has gross 
impairment in thought processes or communication, grossly 
inappropriate behavior, persistent danger of hurting self or 
others, disorientation as to time or place, or memory loss 
for names of close relatives, own occupation, or own name.  
The Board notes that the February 2008 C&P examiner reported 
that the Veteran bathes on a regular basis except the several 
weeks a year he travels to northern Canada to hunt and fish 
by himself.  While this does seem to qualify as intermittent 
inability to perform activities of daily living, the Board 
notes that the Veteran does bathe on a regular basis when he 
is around other people.  As such, the Board notes that as the 
Veteran does not meet the majority of the criteria for the 
higher evaluation, an evaluation of 100 percent is 
unwarranted.  

As noted above, the Veteran was afforded two C&P examinations 
in August 2006 and February 2008.  At the August 2006 
examination the Veteran was oriented to time and space and 
person and had an excellent memory with regard to events that 
happened in Korea.  However the examiner noted that that the 
Veteran suffers from constant anxiety and depression, as well 
as hypervigilance and hyperarousal with an exaggerated 
startle reflex.  The Veteran complained of difficulty 
sleeping due to nightmares and flashbacks and intrusive 
thoughts.  The Veteran also showed signs of obsessional and 
ritualistic behavior.  Finally the Veteran exhibited social 
and employment dysfunction.  At the February 2008 C&P 
examination, the Veteran again presented with difficulty 
sleeping due to nightmares and flashbacks.  The Veteran still 
showed signs of obsessional, ritualistic behavior.  His mood 
was anxious and the Veteran was hypervigilant.  The examiner 
noted that the Veteran showed severe social dysfunction and 
isolation.  The Board notes that the Veteran's hygiene was 
good, as was his memory.  The Veteran did not exhibit 
suicidal or homicidal ideation and he was not suffering from 
hallucinations or delusions.  However, the Veteran's 
symptomatology including:  use of obsessional rituals, near-
continuous anxiety and depression, impaired impulse control 
(hyperarousal), difficulty in adapting to stressful 
circumstances and inability to establish and maintain 
effective relationships is sufficient to warrant a 70 percent 
disability rating.  

In addition to C&P examination reports, the claims folder 
contained additional VA treatment records including a mental 
health clinic examination dated March 2007 which noted that 
the Veteran presented with a dysphoric and embittered affect, 
limited insight and exhibited minimal risk of self harm in 
future.  The Veteran was also evaluated by a social worker 
associated with the VA in March 2007.  The report from the 
social worker noted that the Veteran did not track well in 
conversation, his speech was often irrelevant to the topic 
and his thoughts were rambling, circumstantial, and 
disorganized.  Speech that is intermittently illogical, 
obscure or irrelevant is symptomatic of a 70 percent 
disability rating.

The Veteran also provided a private examination report dated 
January 2008 which again noted the Veteran's difficulty 
sleeping due to nightmares, intrusive thoughts and 
flashbacks.  The examiner noted that the Veteran suffered 
from constant anxiety and a detached, dismissive affect.  The 
examiner further noted that the Veteran had questionable 
judgment given his age and his affinity for traveling to 
northern Canada to be alone.  The examination report further 
noted the Veteran's isolation and that he has difficulty in 
almost all of his primary relationships and difficulty in 
employment situations.  The Board again notes that an 
inability to establish and maintain effective relationships 
is symptomatic of a 70 percent disability rating.

As for evidence of inability to establish and maintain 
effective work and social relationships, a symptom which, as 
noted above, suggests a 70 percent rating or higher, the 
Board notes, that the Veteran reported that he has been 
unemployed since 1977 due to his emotional difficulties.  In 
fact, the Veteran states that he had to retire because of the 
stress involved with working with other people.  He further 
states that the only consistent employment he was ever able 
to keep was in a family business because nobody else would 
put up with him.  In addition, the evidence of record 
demonstrates that the Veteran does not successfully maintain 
familial relationships or friendships.  While the Board notes 
that the Veteran has been married for over 50 years, he and 
his wife no longer live together and only see each other once 
or twice a week.  The Veteran blames the separation from his 
wife on his difficulty in dealing with other people, and the 
fact that he isolates himself from his wife.  The February 
2008 C&P examination report notes that the Veteran has few 
friends because he isolates himself from other people and all 
of his activities are solitary activities.  The Board again 
notes that an inability to establish and maintain effective 
relationships is symptomatology associated with a 70 percent 
disability rating.

While the evidence of record indicates that the Veteran is 
able to perform many activities of daily living, he does have 
occasional difficulty with maintaining personal hygiene and 
he is having more and more difficulty dealing with other 
people in stressful situations.  In addition, the Veteran 
displays obsessive and ritualistic behavior.  Thus, the Board 
concludes that the Veteran's overall disability picture for 
the entire appeal period most closely approximates that 
contemplated by a 70 percent evaluation.

Additionally, the Board notes that the Veteran was assigned a 
GAF score of 52 by the August 2006 C&P examiner which 
indicates that the Veteran has some moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  However, the Board notes that the January 
2008 private examiner and the February 2008 C&P examiner 
assigned GAF scores of 48 and 42 respectively, which both 
indicate that the Veteran has some serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Additionally the Board notes that the March 
2007 mental health clinic examiner assigned a GAF score of 
35, which indicates that the Veteran has impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  Upon review of the competent 
evidence, the Board finds that the GAF scores of 48 and 42 
are more consistent with the medical evidence of record that 
addresses the Veteran's actual symptoms and level of 
functioning.  The Board notes that the medical evidence more 
typically exhibits serious symptoms or severe obsessional 
rituals and serious impairment in social and occupational 
functioning.  Accordingly, such characterization more closely 
approximates the schedular criteria associated with a 70 
percent evaluation for the Veteran's PTSD.

As a final note, the Board acknowledges the Veteran's own 
statements that he is entitled to higher disability ratings.  
The Board must consider the entire evidence of record when 
analyzing the criteria laid out in the ratings schedule.  
However, while the Board notes that the Veteran is competent 
to provide evidence regarding symptomatology, he is not 
competent to provide an opinion regarding the severity of his 
symptomatology.  Such evidence must come from a medical 
professional.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Based on the foregoing, the Board finds that symptomatology 
associated with the Veteran's PTSD more nearly approximates 
the schedular criteria associated with a 70 percent 
disability rating for the appeal period prior to and since 
June 20, 2007.  Therefore, the Board finds that a 70 percent 
rating on a schedular basis is therefore warranted and is 
appropriate for the entire appeal period.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).

Under the above circumstances, the Board finds that the 
evidence is in favor of the Veteran's claim for an increased 
initial evaluation for PTSD for the entire appeal period, but 
a preponderance of the evidence is against a higher 
evaluation than is assigned herein.  Additionally, the Board 
has considered the benefit of the doubt rule and determined 
that the claim must be granted.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II. TDIU

Entitlement to TDIU requires the presence of impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  Consideration may be 
given to the Veteran's level of education, special training 
and previous work experience in arriving at a conclusion, but 
not to his age or to the impairment caused by nonservice-
connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2008).  In reaching 
such a determination, the central inquiry is "whether the 
Veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability."  Hatlestad 
v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. 
§ 4.16(a).

The Veteran is service-connected for PTSD, which is rated as 
70 percent disabling, effective November 14, 2005.  Thus, as 
of such date he meets the criteria for schedular 
consideration of TDIU.  See 38 C.F.R. § 4.16(a) (2008).  For 
reasons stated immediately below, the Board finds that the 
evidence of record demonstrates that the Veteran's service-
connected PTSD renders him unable to secure and follow a 
substantially gainful occupation.  

The symptomatology associated with the Veteran's service-
connected PTSD has been described in some detail above in 
connection with the first issue on appeal.  The Board will 
not belabor the point that the Veteran's anxiety, obsessional 
and ritualistic behavior, and problems interacting with 
others appropriately evidences difficulty adapting to a 
worklike setting, as such has already been detailed in the 
discussion of the increased rating claim above.  Of 
particular significance, however, are  the statements in the 
August 2006 and February 2008 C&P examination reports that 
note that the Veteran has not been able to work since 1977 
because of some physical problems, mental issues and the 
stress of working with other people.  In addition, a January 
2008 letter from a private medical examiner reports that the 
Veteran was only able to work at jobs where he could work 
independently with the support and understanding of his 
supervisor because he had issues with authority figures and 
working with others.  GAF scores have consistently reflected 
PTSD symptoms of such severity as to result in the veteran's 
inability to obtain and retain employment.

In short, the medical and other evidence of record is in 
equipoise with respect to whether the Veteran's service-
connected PTSD is productive of serious symptomatology which 
can be said to preclude employability.  Based on the above 
analysis, the Board concludes that in resolving all doubt in 
the veteran's behalf a grant of TDIU is warranted under 38 
C.F.R. § 4.16(a).  The benefit sought on appeal is 
accordingly granted.


ORDER

Entitlement to an increased initial evaluation of 70 percent, 
but not greater, for service-connected PTSD, prior to and 
since June 20, 2007, is granted.

Entitlement to a TDIU is granted, subject to the law and 
regulations applicable to the payment of monetary benefits.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


